     Case 1:19-cv-00020-C Document 1 Filed 02/14/19                 Page 1 of 12 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 ABILENE DIVISION

CHURCH MUTUAL INSURANCE                          §
COMPANY                                          §
    Plaintiff,                                   §
                                                 §
v.                                               §        CIVIL ACTION NO. 1:19-CV-000020
                                                 §
FIRST MISSIONARY BAPTIST                         §
CHURCH OF ROSCOE                                 §
     Defendant.                                  §


                      CHURCH MUTUAL INSURANCE COMPANY’S
                       COMPLAINT FOR DECLARATORY RELIEF


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW, CHURCH MUTUAL INSURANCE COMPANY (“Church Mutual”)

and submits this Original Complaint for Declaratory Relief against FIRST MISSIONARY

BAPTIST CHURCH OF ROSCOE (“First Missionary”) seeking a declaration regarding the

applicability of a policy of insurance to the appraisal of a claim for purportedly covered damages

filed by First Missionary, and in support thereof would respectfully show as follows:

                                           I. PARTIES

       1.      CHURCH MUTUAL INSURANCE COMPANY (“Church Mutual”) is a foreign

fire and casualty insurer doing business in the State of Texas, organized in and pursuant to the laws

of the State of Wisconsin with its principal business offices located at 3000 Schuster Lane,

Merrill, Wisconsin 54452.

       2.      FIRST MISSIONARY BAPTIST CHURCH OF ROSCOE (“First Missionary”)

is a non-profit charitable organization organized in and pursuant to the laws of the State of Texas

and operating at 901 County Road 154 Roscoe, Nolan County, Texas 79545-3411. Service of
      Case 1:19-cv-00020-C Document 1 Filed 02/14/19                 Page 2 of 12 PageID 2


process on First Missionary can be had by delivery to its registered agent for service of process,

Daylon Althof at that address.

         3.       Complete diversity of citizenship exists between the parties.

                                   II.   JURISDICTION AND VENUE
         4.       This Court possesses subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332 as follows: (1) because Plaintiff is a citizen of the State of Wisconsin and Defendant

is a citizen of the State of Texas, complete diversity of citizenship exists between the parties; and

(2) the nature of the damages in the underlying claim as alleged by First Missionary is greater than

$75,000.00, meaning that this action satisfies the “amount in controversy” requirement of 28

U.S.C. § 1332.

         5.       This Court also possesses subject-matter jurisdiction pursuant to 28 U.S.C. § 2201

(“Declaratory Judgment Act”) as Church Mutual seeks a declaration of the rights and obligations

of the parties under the appraisal provisions of a policy of insurance issued by Church Mutual to

Mesquite Bible.

         6.       Venue is proper pursuant to 28 U.S.C. §.1391(b)(2), as the property serving as the

basis for this dispute is situated in the Northern District of Texas, Dallas Division.

                                      III. BACKGROUND FACTS

         7.       Church Mutual issued Policy No. 0138539-02-796822 (the “Policy”) 1 to First

Missionary providing property coverage for its facility located at 401 Main Street, Roscoe, Texas

79545-3015 (the “Property”).




1 ----- See Exhibit ‘A’.



                                                   2
     Case 1:19-cv-00020-C Document 1 Filed 02/14/19                       Page 3 of 12 PageID 3


8.     The appraisal provision giving rise to and controlling the scope and procedure of the

appraisal at issue in this matter is found under the PROPERTY CONDITIONS provisions of the

Policy, in Section C. (“LOSS CONDITIONS”), paragraph 2 (“Appraisal”), and (as modified by

Endorsement A 176.1 (05-13) entitled “TEXAS CHANGES”) reads, in relevant part, as follows: 2

                                       PROPERTY CONDITIONS
           ...

           C. LOSS CONDITIONS
                 ...

                 2. Appraisal

                       If we and you disagree on the amount of loss, either may make
                       written demand for an appraisal of the loss. In this event, each party
                       will select a competent and impartial appraiser and notify the
                       other of the appraiser selected within twenty (20) days of such
                       demand. The two appraisers will select an umpire. If they cannot
                       agree within fifteen (15) days upon such umpire, either may request
                       that selection be made by a judge of a court having jurisdiction. Each
                       appraiser will state the amount of loss. If they fail to agree, they will
                       submit their differences to the umpire. A decision agreed to by any
                       two will be binding as to the amount of loss. Each party will:

                       a. Pay its chosen appraiser; and

                       b. Bear the other expenses of the appraisal and umpire equally.

                       If there is an appraisal:

                       a. You will still retain your right to bring a legal action against
                          us, subject to the provisions of the Legal Action Against Us
                          Property Condition; and

                       b. We will still retain our right to deny the claim.

                 ...


2 ----- See Exhibit ‘A’. The relevant language is presented at p. A-01 as amended by the “TEXAS CHANGES
        endorsement found at A-08 (emphasis is added).



                                                      3
      Case 1:19-cv-00020-C Document 1 Filed 02/14/19                         Page 4 of 12 PageID 4


               ...

         9.          On May 18, 2017, First Missionary submitted a claim for damage purportedly

resulting from a hail / windstorm event reportedly occurring on May 17, 2017. Following

adjustment of the claim, a dispute between the parties arose regarding the amount of loss,

prompting First Missionary to invoke the appraisal provision of the Policy. First Missionary

nominated its Eric Hoffman as its appraiser, Church Mutual nominated Danny Brown, and the 32nd

Judicial District Court of Nolan County, Texas appointed Todd Bilbrey to act as umpire.

         10.         The appraisal proceeded and on July 3, 2018, Bilbrey and Hoffman entered an

agreed “Appraisal of Insurance Claim – Award Form” (“Award Form”) 3 setting the “RC Amount

of Loss” at $293,221.01 and the “ACV Amount of Loss” at $239,388.62. The Award advised that

the “[a]mounts awarded and payment of same are subject to reduction for amounts previously paid,

any applicable deductibles, policy limitations, and/or exclusionary provisions.” Church Mutual

issued payment following the award of $102,141.49. 4

         11.         Bilbrey submitted a Bill for “Property Appraisal Service” (the “Invoice”) 5 to the

parties totaling $4,744.62. Following receipt of Bilbrey’s invoice, Church Mutual realized that

Bilbrey’s fee was calculated almost entirely6 as a percentage of the RCV Loss value assigned by

the appraisal. Notably, $4,398.32 of Bilbrey’s $4,744.62 fee was calculated by taking 1.5% of the

RC Amount of Loss of $293,221.01.


3 ----- See Exhibit ‘B’.
4 ----- This figure was reached by reducing the ACV Amount of Loss of $239,388.62 by prior payments and applicable
        deductibles pursuant to the provisions of the Policy and as set out in the language of the Appraisal Award.
5 ----- See Exhibit ‘C’.
6 ----- Nearly 93% of Bilbrey’s $4,744.62 fee was comprised of the $4,398.32 percentage of the RCV award; the
        remaining $346.30 was made up of a $250.00 “Administrative Fee” and a travel reimbursement of $96.30.



                                                        4
    Case 1:19-cv-00020-C Document 1 Filed 02/14/19                   Page 5 of 12 PageID 5


                           IV. REQUEST FOR DECLARATORY RELIEF

       12.     Church Mutual seeks a declaration from this Court of the rights and obligations of

the parties under the terms of the Policy as it pertains to the Appraisal provisions.

       13.     Specifically, Church Mutual avers that the umpire, Bilbrey, by seeking payment for

his services as an umpire that was calculated based on a percentage of the Appraisal Award

generated for himself a personal financial interest in the outcome of the appraisal. By virtue of

Bilbrey’s pecuniary interest in the appraisal process, Church Mutual maintains that Bilbrey

exceeded the scope of the terms of the Policy as they relate to the appraisal process. Notably, the

Policy requires that the appraisers conducting the appraisal be “competent and impartial;”

however, Bilbrey’s financial interest in the outcome establishes that, by definition, Bilbrey was

not and could not be “impartial.”

       14.     Church Mutual seeks the following declarations from this Court:

               a. That because Bilbrey was not “impartial,” he exceeded the scope of his
                   authority to act as umpire under the Policy;

               b. That because Bilbrey exceeded the scope of his authority to act as
                   umpire under the Policy, the Appraisal Award he generated and co-
                   executed with First Missionary’s appraiser, Eric Hoffman, is invalid as
                   also beyond the scope of the Policy;

               c. That because Bilbrey exceeded the scope of his authority under the
                   Policy, he should be stricken as umpire for the appraisal of the Claim;

               d. That because Bilbrey exceeded the scope of his authority under the
                   Policy, the Appraisal Award should be set aside as void; and




                                                  5
       Case 1:19-cv-00020-C Document 1 Filed 02/14/19               Page 6 of 12 PageID 6


                  e. That, because the Appraisal Award is void, First Missionary should
                     return to Church Mutual the monies tendered by Church Mutual
                     pursuant to the Appraisal Award.

         15.      In addition to the foregoing, Church Mutual respectfully requests that this Court

appoint a replacement umpire charged with conducting the appraisal within the scope of the terms

of the Policy.

                                    V. SUPPORTING AUTHORITY

         16.      The appraisal process requires that both appraisers and the umpire selected or

appointed be disinterested and objective. However, the umpire in this case is not disinterested as a

matter of law; because the fee he earned for acting as umpire in this matter was calculated as a

percentage of the total award, he possessed a pecuniary interest in the outcome of the appraisal.

Because the umpire was not “disinterested,” he should be stricken and the appraisal award set aside

in this matter.

         17.      The umpire in this matter exceeded the scope of his authority as umpire because he

failed to comply with the terms of the policy governing the appraisal process requiring appraisers

to be “competent and impartial”.

Appraisal Umpire Must be Impartial and Disinterested

         18.      It has long been the law in Texas that possession of a financial interest in the

outcome of a matter is de facto evidence of bias. For example, the Texas Constitution expressly

holds that no judge may sit in any case “wherein he may be [financially] interested.” TEX. CONST.

ART.   V, § 11. Possessing a direct financial interest in the outcome of a case (such as stock

ownership in a company that is a party to litigation) disqualifies a judge from presiding over that




                                                  6
     Case 1:19-cv-00020-C Document 1 Filed 02/14/19                            Page 7 of 12 PageID 7


case. See, Cameron v. Greenhill, 582 S.W.2d 775, 776 (Tex. 1979) (“It is a settled principle of law

that the interest which disqualifies a judge is that interest, however small, which rests upon a direct

pecuniary or personal interest in the result of the case presented to the judge or court.”) (citing Sun

Oil Co. v. Whitaker, 483 S.W.2d 808, 823 (Tex.1972) and Hidalgo County Water Improvement

Dist. No. 2 v. Blalock, 157 Tex. 206, 301 S.W.2d 593 (1957).

         19.      It therefore naturally follows that Texas law holds that an appraiser or umpire

possessing a financial interest in the outcome of the appraisal establishes bias. See, General Star

Indem. Co. v. Creek Vill. Apartments Phase V, Inc., 152 S.W.3d 733, 737 (Tex. App.–Houston

[14th Dist.] 2004, no pet.) (“An appraiser with a financial interest in the outcome of the appraisal

is not impartial.”); also, Gardner v. State Farm Lloyds, 76 S.W.3d 140, 143 (Tex. App.–Houston

[1st Dist.] 2002, no pet.) (in finding that an appraiser was impartial, the court noted that he

possessed no financial interest in the claim).

         20.      Texas law regarding the necessity and impartiality in appraisal is longstanding. The

Fifth Circuit 7 addressed this issue eighty-five years ago when it held that the agreement authorizing

appraisal found in the policy required submitting the matter to “disinterested appraisers.” The

Texas Supreme Court, in Delaware U. & W. Ins. Co. v. Brock, 109 Tex. 425, 211 S.W. 779 (1919),

held that “disinterested”, along with requiring “the appraiser to be not biased or prejudiced,”

required a “lack of pecuniary interest.” Id. at 430; see also, Pennsylvania Fire Ins. Co. v. W. T.

Waggoner Estate, 41 S.W.2d 340, 343 (Tex. Civ. App. 1929, no writ) (holding that an appraiser

had to be without a pecuniary interest – as well as prejudice or bias – to be “disinterested”).




7 ----- See, Phoenix Assurance Co., Ltd. v. Davis, 67 F.2d 824, 825 (5th Cir. 1933).



                                                          7
     Case 1:19-cv-00020-C Document 1 Filed 02/14/19                           Page 8 of 12 PageID 8


        21.      More recently, Texas courts have repeatedly held that an appraiser with a direct

financial interest in the outcome of an appraisal is not disinterested. See, i.e., General Star Indem.

Co., 152 S.W.3d at 737 (citing Brock, 211 S.W. at 780-81; also, Gardner, 76 S.W.3d at 143

(appraiser’s lack of financial interest in the claim was one factor in determining the appraiser

impartial)); Franco v. Slavonic Mut. Fire Ins. Ass’n, 154 S.W.3d 777, 787 (Tex. App.–Houston

[14th Dist.] 2004, no pet.) (evidence of a financial interest in the claim can serve as summary

judgment proof of appraiser’s bias).

        22.      As the Honorable U.S. Magistrate Judge Jeff Kaplan noted in his memorandum

opinion and order granting summary judgment in Bunting v. State Farm Lloyds, 8 the holding that

a financial interest defeats impartiality is consistent with holdings of courts across the nation,

which consistently have held that an appraiser with a financial interest in the outcome of the

appraisal cannot be “disinterested” or “independent”. Judge Kaplan further noted that “[m]ost

courts hold that an appraiser is ‘independent’ unless he has a direct, pecuniary interest in the

outcome of the appraisal,” citing examples of holdings from Pennsylvania, 9 Iowa, 10 and

Michigan, 11 as well as Texas. 12 Likewise, the Honorable U.S. District Judge Jane Boyle (in an

order denying a motion to strike an appraiser) noted that “relevant evidence [of an appraiser’s

partiality or personal interest] may include evidence that … the appraiser had a financial interest

in the particular claim at issue ….” See, Devonshire Real Estate & Asset Mgmt., LP v. American



8 ----- No. 3:98-CV-2490-BD, 2000 U.S. Dist. LEXIS 1674 (N.D. Tex. Feb. 15, 2000).
9 ------ Land v. State Farm Mutual Insurance Co., 410 Pa. Super. 579, 600 A.2d 605, 607 (Pa. Super. Ct. 1991).
10 ---- Central Life Ins. Co. v. Aetna Cas. & Surety Co., 466 N.W.2d 257, 261-62 (Iowa 1991).
11 ---- Northern Assurance Co., Ltd., of London v. Melinsky, 237 Mich. 665, 213 N.W. 70, 71 (Mich. 1927).
12 ---- Holt v. State Farm Lloyds, 1999 U.S. Dist. LEXIS 6257, No. 3:98-CV-1076-R (N.D. Tex. April 21, 1999).



                                                         8
      Case 1:19-cv-00020-C Document 1 Filed 02/14/19                        Page 9 of 12 PageID 9


Ins. Co. No. 3:12-CV-2199-B, 2013 U.S. Dist. LEXIS 194668 at *5 (N.D. Tex. May 30, 2013)

(citing Gardner, 76 S.W.3d at 143).

          23.     It is axiomatic that, to the extent the appraisers must themselves be impartial and

disinterested, so must the individual selected to settle a disagreement between them be equally

disinterested. In his Order appointing an umpire in U.S. Pecan Trading Co. v. General Ins. Co. of

Am, 13 the Honorable U.S. District Judge David Briones succinctly stated the importance of an

impartial umpire when he held that “[a]n umpire acts as a third appraiser, determining the value of

items about which appraisers disagree. 14 Accordingly, the independence of the umpire is of utmost

importance.” 15

          24.     The umpire in this matter, Todd Bilbrey, is not “disinterested.” The vast bulk of his

fee (nearly 93%) for services related to this appraisal is tied directly to the total appraisal award;

as established by his invoice, Bilbrey’s “Property Appraisal Service” fee was calculated by taking

1.50% of the $293,221.01 appraisal award. Because he possessed a direct financial interest in the

outcome of the appraisal, Bilbrey is not disinterested and must be stricken as the umpire in this

matter.

Umpire’s Bias Necessitates Setting Aside Appraisal Award

          25.     Evidence of umpire or appraiser bias or partiality necessitates setting aside the

appraisal award. St. Paul Fire & Marine Ins. Co. v. Tire Clearing House, Inc., 58 F.2d 610, 613



13 ---- No. EP-08-CV-347-DB, 2009 U.S. District LEXIS 57730 (W.D. Tex. May 29, 2009).
14 ---- Id. citing Providence Lloyds Ins. Co. v. Crystal City Ind. Sch. Dist., 877 S.W.2d 872, 876 (Tex. App.–San
        Antonio 1994, no writ).
15 ---- Id.




                                                       9
   Case 1:19-cv-00020-C Document 1 Filed 02/14/19                  Page 10 of 12 PageID 10


(8th Cir. 1932); MLCSV10 v. Stateside Enters., Inc., 866 F.Supp.2d 691, 708 n.6 (S.D. Tex. Mar.

30, 2012). (“[A] finding that appraisers were biased would require setting aside the entire

award.”); Navarro v. State Farm Lloyds, No. 7:14-CV-372, 2015 U.S. Dist. LEXIS 182845 at *19-

20 (S.D. Tex. May 4, 2015) (“[i]t is clear that a finding that the umpire was partial or biased would

require setting aside the entire award.”). Setting aside the appraisal award is particularly necessary

in a case such as this, where the umpire’s bias is established by the presence of his pecuniary

interest in the outcome. See, General Star Indem., 152 S.W.3d at 737 (“[t]he appointment of an

umpire with a concealed pecuniary interest in the outcome is a sufficient ground for voiding the

award as a matter of law without a showing of prejudice.” (citing Central Life Ins. Co. v. Aetna

Cas. & Surety Co., 466 N.W.2d 257, 261-62 (Iowa 1991)).

       26.     Texas law recognizes three situations in which a court may set aside an appraisal

award: (1) when the award was made without authority; (2) when the award was made as a result

of fraud, accident, or mistake; or (3) when the award was not in compliance with the requirements

of the policy. See, Franco, 154 S.W.3d at 786. The entry of an award by a biased or partial umpire

is made without authority and in contravention of the requirements of the policy. See, Navarro,

2015 U.S. Dist. LEXIS 182845 at *13. In this matter, the court can set aside the appraisal award

on any of those grounds: (1) because Bilbrey possessed a financial interest in the outcome, he was

not impartial and therefore did not possess the authority to enter an appraisal award; (2) because

the appraisal was not conducted by “impartial” appraisers, and therefore is not in compliance with




                                                 10
   Case 1:19-cv-00020-C Document 1 Filed 02/14/19                    Page 11 of 12 PageID 11


the policy; (3) because the umpire who joined in the award did not disclose his financial interest

in the outcome of the appraisal, the award was made “as a result of fraud, accident, or mistake.”

                             VI. SUMMARY AND PRAYER FOR RELIEF

        27.     It is evident on the face of his Invoice that Bilbrey’s fee constituted a contingent

interest in the appraisal; his personal financial interest eliminated any chance of impartiality in the

consideration of the appraisal at issue in this matter. Based on well-settled Texas law, Bilbrey’s

pecuniary interest in the outcome of the appraisal evinces an irreconcilable bias. Further, even if

Bilbrey’s personal financial interest could somehow be overlooked, the deleterious impact that

Hoffman’s barrage of unwarranted challenges of bias and other criticisms and accusations directed

at Church Mutual’s appraiser along with his unsupported declarations of personal beliefs regarding

how appraisals are to be conducted irrevocably taint any presumption that Bilbrey was able to

reach an impartial determination. Either scenario necessitates that Bilbrey be disqualified as

umpire and that the appraisal award be vacated.

        WHEREFORE,          PREMISES        CONSIDERED,          Plaintiff,   CHURCH         MUTUAL

INSURANCE COMPANY respectfully requests that Defendant, FIRST MISSIONARY

BAPTIST CHURCH OF ROSCOE be cited to appear and answer herein and that, on consideration

of the evidence, that the court grant Plaintiff the following relief: (1) entry of a declaration that the

policy’s terms require that an umpire be “competent and impartial” in participating in an appraisal;

(2) entry of a declaration that the umpire’s pecuniary interest in the outcome of the appraisal

demonstrates that he was not – and could not be – “impartial” in the appraisal of this case; (3) entry

of an order striking Todd D. Bilbrey as umpire in the appraisal in this action; (4) entry of an order

setting aside the Appraisal Award entered by Todd D. Bilbrey and Eric Hoffman; (5) entry of an



                                                   11
   Case 1:19-cv-00020-C Document 1 Filed 02/14/19                  Page 12 of 12 PageID 12


order that the Defendant, FIRST MISSIONARY BAPTIST CHURCH OF ROSCOE return to

Plaintiff, Church Mutual, the total sum of $102,141.49 paid to Defendant further to the Appraisal

Award; (6) entry of an order appointing a competent and impartial umpire to preside over the

appraisal of the claim at issue in this matter; and (7) entry of an order abating further proceedings

on the claim at issue in this matter pending completion of appraisal with the umpire appointed by

this Court. Church Mutual moves for such other further relief as this court deems proper under the

circumstances.

                                              Respectfully submitted,


                                               ________________________________
                                                  Marc A. Sheiness (Counsel in Charge)
                                                  Texas State Bar No. 18187500
                                                  Todd F. Newman
                                                  Texas State Bar No. 24032906
                                                  SHEINESS, GLOVER, & GROSSMAN, L.L.P.
                                                  4544 Post Oak Place, Suite 270
                                                  Houston, Texas 77027
                                                  (713) 374-7005 Telephone
                                                  (713) 374-7049 Facsimile
                                                  Email: msheiness@hou-law.com
                                                  Email: tnewman@hou-law.com
                                              Attorneys for Plaintiff,
                                              CHURCH MUTUAL INSURANCE COMPANY




                                                 12
